Citation Nr: 1228816	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-03 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral pes planus/plantar fasciitis, including entitlement to additional separate compensable ratings for plantar fasciitis and ankle problems.

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to November 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in San Diego, California.  The case came to the Board from the RO in Honolulu, Hawaii.  The Veteran testified before the undersigned Veterans Law Judge at a hearing in July 2010.  

In a February 2011 decision, the Board denied, in part, the Veteran's claim for a rating in excess of 50 percent for his pes planus/plantar fasciitis.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a December 2011 Joint Motion for Partial Remand (JMR), the parties agreed that the Board's decision as to that issue should be vacated and the claim remanded for additional development.  The Court adopted the terms of the JMR in a January 2012 Order.  The case was then returned to the Board.

In his appellate brief, the Veteran's appellate attorney argued that the Veteran's increased rating claim reasonably raised the question of entitlement to a total disability rating by reason of individual unemployability (TDIU).  As a result, this issue has been added to the title page here.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the JMR, the parties agreed that the facts of this case raised the issue of whether the Veteran was entitled to a separate additional rating for plantar fasciitis in addition to the 50 percent rating already in effect for pes planus.  The parties agreed that it was unclear whether pes planus and plantar fasciitis were distinct disabilities with separately identifiable symptoms.  Additionally, the Veteran's appellate attorney also argued that the Veteran should be awarded a separate rating for ankle problems which were associated with the Veteran's foot disability.  As a result, a VA examination is necessary in order to determine whether the Veteran's pes planus and plantar fasciitis are two separate, distinguishable, disabilities as well as to determine whether the Veteran has an ankle disability that was caused or aggravated by his foot disability.  At the time of the prior rating decision, the Veteran complained of ankle pain which was referable to his foot problems without any specific diagnosis of an ankle disorder.  However, the Veteran has now submitted medical records showing that he since has developed tenosynovitis in his right ankle.  

The Veteran has also indicated that he wants VA to obtain more recent treatment records pertaining to his foot and ankle problems prior to deciding his claim.  It has been indicated that there may have been recent treatment, possibly including some surgery.

Finally, with regard to the Veteran's claim for TDIU, while a prior claim for TDIU was denied by the RO, the new TDIU claim associated with this case has not yet been considered by the RO in the first instance.  Therefore, this should be accomplished upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his feet and ankles since October 2007 and provide appropriate releases to enable VA to request applicable treatment records on his behalf.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should then be scheduled for a VA examination of his feet and ankles.  The examiner should review the claims file in conjunction with the examination.  The examiner should document all the symptoms referable to the Veteran's feet.  The examiner should indicate whether each symptom is referable to pes planus, or to plantar fasciitis, or whether this cannot be distinguished, or whether the symptoms are due to some other foot disorder.  If some other foot disorder is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) caused or aggravated by the Veteran's pes planus/plantar fasciitis.  The examiner should explain whether the symptoms of the Veteran's pes planus and his plantar fasciitis are distinguishable and should separately identify them if possible.  

The VA examiner should also determine whether the Veteran has a current ankle disorder.  If an ankle disorder is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) caused or aggravated by the Veteran's pes planus/plantar fasciitis.  If an ankle disorder is diagnosed, the examiner should document all the symptoms of such disorder.

With respect to the opinions requested herein, the examiner should explain his or her conclusions fully.  If the examiner is unable to reach a conclusion without resort to undue speculation, he or she should explain why this is the case. 

3.  The RO should adjudicate the Veteran's claim for TDIU in the first instance.  If the claim is denied, the Veteran should be informed of how to obtain appellate review of the denial.  Information concerning development of the claim and assistance in developing TDIU claims should be provided.

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


